Order entered October 23, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01038-CR

                             THE STATE OF TEXAS, Appellant

                                               V.

                           SATAURUS JOE JACKSON, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 199-80926-2012

                                           ORDER
       This case involves a State’s appeal from the trial court’s order granting appellee’s motion

to suppress. The trial court’s docket sheet reflects that a hearing was conducted on appellee’s

motion to suppress on June 7, 2013 and that the trial court heard evidence on that date. The

reporter’s record of the suppression hearing, which was due September 10, 2013, has not yet

been filed, nor has the Court had any correspondence from the court reporter regarding the status

of that record.

       Accordingly, the Court ORDERS Sheri Vecera, official court reporter of the 199th

Judicial District Court, to file, within THIRTY DAYS of the date of this order, the complete

reporter’s record of the June 7, 2013 suppression hearing, including all exhibits that were

admitted into evidence.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Sheri

Vecera, official court reporter, 199th Judicial District Court; and to counsel for all parties.


                                                       /s/     LANA MYERS
                                                               JUSTICE